Case 3:14-cr-00175-WHA Document 956-33 Filed 12/31/18 Page 1 of 4




          EXHIBIT GG
        Case 3:14-cr-00175-WHA Document 956-33 Filed 12/31/18 Page 2 of 4




                BLUE INCIDENT DESCRIPTION & FACTUAL SUMMARY

Background:

According to the California Department of Forestry and Fire Prevention (“CAL FIRE”), the Blue
Fire started at 4:40 PM on October 8, 2017. CAL FIRE lists the location of the Blue Fire as “off of
Blue Lake Blvd and Hwy 299, east of Eureka” on its website, and provided latitude and longitude
coordinates relating to the Blue Fire (40º53.272, -123º59.512) in a December 14, 2017
communication from CAL FIRE to PG&E (the “Blue Location”). According to CAL FIRE, the
Blue Fire did not destroy any structures or cause any injuries and burned a total of 20 acres.

Incident Overview:




  Blue Lake 1102                                                            Blue Location

According to a CAL FIRE press release dated June 8, 2018, the Blue Fire was ignited when a PG&E
power line conductor separated from a connector and fell to the ground. A PG&E troubleman
observed a downed conductor separated at an automatic splice at the Blue Location.

Evidence Collection:

PG&E is aware that CAL FIRE collected an automatic splice from the Blue Location.

Timeline:

On August 3, 2018, PG&E provided this timeline of events involving PG&E equipment at the Blue
Location to the CPUC. The timeline includes events that took place during the three hour window
on either side of the start time designated by CAL FIRE.

Event                                                           Source(s)

October 8, 2017, 4:37 PM: Per PG&E records, Blue Lake           AMI Data for Blue Lake 1102
Substation Circuit Breaker 1102 operated and reclosed.          SCADA Data for Blue Lake 1102
                                                                ILIS Outage Report XX-XXXXXXX
                                                                Switch Log 17-85141 (listing time
                                                                as 4:36 PM)
October 8, 2017, 4:40 PM: Start time for Blue incident per      CAL FIRE website:
CAL FIRE’s website.                                             (http://cdfdata.fire.ca.gov/incidents/
                                                                incidents_details_info?incident_id=
                                                                1864)
October 8, 2017, 4:41 PM: Per PG&E records, Blue Lake           ILIS Outage Report XX-XXXXXXX
Substation Circuit Breaker 1102 operated and locked out, de-    AMI Data for Blue Lake 1102
energizing the Blue Location.                                   SCADA Data for Blue Lake 1102
        Case 3:14-cr-00175-WHA Document 956-33 Filed 12/31/18 Page 3 of 4



Event                                                       Source(s)

                                                            Switch Log 17-85141
October 8, 2017, 5:36 PM: Per PG&E records, Switch 4761     ILIS Outage Report XX-XXXXXXX
was manually opened by a troubleman. This switch is
upstream of the Blue Location and downstream of Blue Lake
Substation Circuit Breaker 1102.
October 8, 2017, 5:40 PM: Per PG&E records, Blue Lake       ILIS Outage Report XX-XXXXXXX
Substation Circuit Breaker 1102 was closed via SCADA;       AMI Data for Blue Lake 1102
however, the Blue Location remained de-energized because    SCADA Data for Blue Lake 1102
Switch 4761 was open.                                       Switch Log 17-85141




                                                2
       Case 3:14-cr-00175-WHA Document 956-33 Filed 12/31/18 Page 4 of 4



Source List:

Source                                  Brief Description

AMI Data                                AMI Data for Blue Lake 1102 Circuit
Blue Fire Incident Information          Blue Fire Incident Information, CAL FIRE,
                                        http://cdfdata.fire.ca.gov/incidents/incidents_detail
                                        s_info?incident_id=1864 (last updated Jan. 9,
                                        2018)
CAL FIRE Press Release                  CAL FIRE Press Release, “CAL FIRE
                                        Investigators Determine Causes of 12 Wildfires in
                                        Mendocino, Humboldt, Butte, Sonoma, Lake, and
                                        Napa Counties,” June 8, 2018,
                                        https://calfire.ca.gov/communications/downloads/n
                                        ewsreleases/2018/2017_WildfireSiege_Cause.pdf
ILIS Outage Report                      ILIS Outage Report XX-XXXXXXX
SCADA Data                              SCADA Data for Blue Lake 1102 Circuit

Switch Log 17-85141                     Switch Log 17-85141




                                          3
